DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Casey on May 26, 2021.
The claims in the application has been amended as discussed below.
In claim 10, line 18, replace “means” with “controlling means”.
In claim 10, line 19, replace “means” with “controlling means”.
In claim 19, line 2, replace “means” with “controlling means”.
Claim Interpretation
In claims 1 and 2 the Examiner interprets “controlling means” as referencing lines 7-8 of claim 1, specifically “a means for controlling the distance between the first support ring and the second support ring”.  
In claims 10, 11, and 19, the Examiner interprets “controlling means” as referencing (c) in claim 10, specifically, “a means for controlling the distance between the first support ring and the second support ring”.  
In claim 19, the Examiner is applying the broadest reasonable interpretation of “a controller”.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.	
Claim Rejections - 35 USC § 112
	The amendment to the claims filed March 25, 2022 is sufficient for the Examiner to withdraw the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph.
Allowable Subject Matter
Claims 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1-19, the prior art fails to disclose or fairly suggest a variable seal comprising a first support ring, a second support ring, a fabric cylinder, and a mechanism including a coil spring or a cable, the mechanism engaging the approximate center of the fabric cylinder to close the fabric cylinder as the controlling means decreases the distance between the first support ring and the second support ring and to open the fabric cylinder as the controlling means increases the distance between the first support ring and the second support ring, whereby the fabric cylinder continuously contacts the circumference of the object regardless of the diameter of the object.
Regarding claim 20, the prior art fails to disclose or fairly suggest the claimed process for shielding from contaminants both an object having a circumference and a diameter to be heated, and a heating element of a furnace where the object enters or exits the furnace, the process comprising the claimed providing step, locating step, controlling step, and assuring that the fabric cylinder continuously contacts the circumference of the object regardless of diameter of the object by moving the first support ring and the second support ring together to enable the mechanism to tighten the fabric cylinder and moving the first support ring and the second support ring apart to enable the mechanism to loosen the fabric cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741